DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2022 has been entered. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed July 5, 2022. Claims 1-14 are pending. Claims 13 and 14 are new.
Examiner notes that the claims filed on November 4, 2022 do not comply with the requirements of 37 CFR 1.121(c) because the claim status and claim markings indicating amendments from the previous set of entered claims (July 5, 2022) are not present. A properly formatted set of claim amendments for claims 1-12 was filed by Applicant on October 4, 2022 in a Response After Final Action. However, those amendments were not entered by Examiner. Thus, the claim status and claim markings indicating amendments for claims 1-12 in the present set of entered claims are properly reflected in the set of claims filed October 4, 2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Tanaka does not teach wherein a depth direction of an insertion port is perpendicular to the inclined surface of the inclined section (see page 8 of Applicant’s Arguments). However, Examiner cites Bonnemoy (US Patent No. 5811770) to address this limitation, where Bonnemoy explicitly teaches (in Figure 3) wherein a depth direction (insertion direction) of the insertion port (slot 121a) is perpendicular (see Column 4, Lines 55-60) to an inclined surface of an inclined section (top surface of wall 127). Further detail in provided in the rejection to claim 1 below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP Publication No. 2011138288) in view of Bonnemoy (US Patent No. 5811770).
Regarding claim 1, Tanaka discloses (in Figures 1-5) an information terminal (card reader device 1) comprising: 
a housing projection section (Figures 2-3 outer housing adjacent code reader part 6 and card reader part 7) which is provided at a position shifted to a first end side (Figure 3, top end) of a terminal main body (device body 2) in a longitudinal direction (Figure 3, vertical distance) of the terminal main body (2) while projecting in a thickness direction (thickness D1/D2) of the terminal main body (2), and in which a device (code reader part 6) is housed; and 
an expansion connector section (intermediate portion 8) to which a board connector (Figure 4, magnetic head 11) of an expansion board (card reader part 7) is connectable (through connection portion 20 and flexible printed board 15), wherein the housing projection section (housing adjacent 6 and 7) includes an inclined section (inclined portion 9) that extends along the longitudinal direction (Figure 3, vertical direction) and that is inclined such that a first portion (outer housing adjacent top end of 7) of the housing projection section (outer housing adjacent 6 and 7) that is closer to the first end side (Figure 3, outer housing adjacent top end of 6 being closer to top side of 2) of the terminal main body (2) projects further in the thickness direction (D1/D2) than a second portion (Figure 3, outer housing adjacent top end of 7) of the housing projection section (outer housing adjacent 6 and 7) that is closer to a second end side (Figure 3, bottom end of 2 adjacent operation unit 4 and grip part 5) of the terminal body (2), and wherein the expansion connector section (intermediate portion 8) is provided in the inclined section (9), and includes an insertion port (slit-shaped opening 18 defined by extended slit portion 14) into which the board connector (11) is insertable (Figure 4 and pages 2-3, 11 connected to inside portion of extended slit portion 14).
While Tanaka does not explicitly state wherein a depth direction (insertion direction) of the insertion port (18) is perpendicular to an inclined surface (surface of cover 13 and housing of 2 adjacent 9) of the inclined section (9), Bonnemoy explicitly teaches (in Figure 3) wherein a depth direction (insertion direction) of the insertion port (slot 121a) is perpendicular (see Column 4, Lines 55-60) to an inclined surface of an inclined section (top surface of wall 127). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the inclined surface of Tanaka to be angled in the manner taught in Bonnemoy and to have modified the insertion direction of the insertion port in Tanaka to be oriented perpendicular to the inclined surface as taught in Bonnemoy, because doing so would have facilitated the insertion of the card at an ergonomic angle (see Column 4, Lines 55-60), and considering a changed in shape has been held to be an obvious matter of design choice to a person of ordinary skill in the art, absent persuasive evidence that the particular configuration of the claimed feature is significant. See MPEP § 2144.04 and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 2, Tanaka in view of Bonnemoy teaches the information terminal according to claim 1, and further teaches (in Tanaka) wherein the expansion connector section (8) comprises a terminal section (hole 16) to which the expansion board (7) is electrically connectable (through connection portion 20 and flexible printed board 15) and a housing recess section (concave portion 10) which houses the expansion board (7) when the expansion board (7) is connected (through 20/15) to the terminal section (16), and wherein the terminal section (16) is provided in a bottom surface portion (bottom surface of 10) of the housing recess section (10).
Regarding claim 3, Tanaka in view of Bonnemoy teaches the information terminal according to claim 2, and further teaches (in Tanaka) wherein the terminal section (16) is provided such that the expansion board (card reader part 7) extends in parallel with the inclined section (9) when the expansion board (7) is connected to the terminal section (16) (bottom of page 2 and Figures 3-4, where 7, comprised of 13/14, defines angle of incline section 9).
Regarding claim 4, Tanaka in view of Bonnemoy teaches the information terminal according to claim 2, and further teaches (in Tanaka) wherein the terminal section (16) is provided such that a first length thereof in the longitudinal direction (Figure 3, vertical direction) is shorter than a second length thereof in a transverse direction (Figure 3, transverse direction; Figure 2, horizontal direction corresponding to width of 2) of the terminal main body (2) (see Figure 4).
Regarding claim 6, Tanaka in view of Bonnemoy teaches the information terminal according to claim 1, and further teaches (in Tanaka) wherein the expansion connector section (section of 2 adjacent concave portion 10) is provided in the inclined section (9) at a position shifted toward the second end side (intermediate portion 8) of the terminal main body (2) (see Figures 2-4).
Regarding claim 7, Tanaka in view of Bonnemoy teaches the information terminal according to claim 1, and further teaches (in Tanaka) wherein the device (6) housed in the housing projection section (outer housing adjacent 6 and 7) comprises an imaging device (middle of page 2, 6 being code reader unit that “captures an image of code”).
Regarding claim 8, Tanaka in view of Bonnemoy teaches the information terminal according to claim 1, further comprising (in Tanaka): a key input section (operational unit 4 having “various input keys”) provided at a position shifted to the second end side (Figure 3, bottom end of 2 adjacent operation unit 4 and grip part 5) of the terminal main body (2) in the longitudinal direction (Figure 3, vertical direction).
Regarding claim 9, Tanaka in view of Bonnemoy teaches the information terminal according to claim 8, and further teaches (in Tanaka) wherein the key input section (4) is provided on a front-surface side (Figure 3, right side being top side of 2) of the terminal main body (2), and wherein the housing projection section (outer housing adjacent 6 and 7) is provided on a back-surface side (Figure 3, left side being bottom side of 2) of the terminal main body (2).
Regarding claim 10, Tanaka in view of Bonnemoy teaches the information terminal according to claim 1, and further teaches (in Tanaka) wherein the housing projection section (outer housing adjacent 6 and 7) is provided on a first side (Figure 3, left side being bottom side of 2) of the terminal main body (2) opposite to a second side (Figure 3, right side being top side of 2) of the terminal main body (2) at which a display section (display unit 3) is provided.
Regarding claim 11, Tanaka in view of Bonnemoy teaches the information terminal according to claim 1, and further teaches (in Tanaka) wherein the expansion board (7) comprises one of a card reading board (7 being a card reader unit), a sensor board, and a communication board.
Regarding claim 12, Tanaka in view of Bonnemoy teaches the information terminal according to claim 1, and further teaches (in Tanaka) wherein the expansion connector section (8) is provided in a middle area (Figure 2, middle of back side of 2) in a transverse direction (Figure 3, transverse direction; Figure 2, horizontal direction corresponding to width of 2) of the terminal main body (2).
Regarding claim 14, Tanaka in view of Bonnemoy teaches information terminal according to claim 2, and further teaches (in Tanaka) wherein an area of the housing recess section (area of 10) is smaller than an area of the inclined surface (area of surface of device body of 2 adjacent 9, including surface of cover 13) of the inclined section (9) (Figures 3, where, generally, the area of the housing recess section corresponds to and is being interpreted as the area marked by inner, curved  line adjacent 7 and where the area of the inclined surface corresponds to and is being interpreted as the area marked by the outer, curved line adjacent the inner, curved line).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP Publication No. 2011138288) in view of Bonnemoy (US Patent No. 5811770) and Meguro (US Publication No. 2018/0075270).
Regarding claim 5, Tanaka in view of Bonnemoy teaches the information terminal according to claim 2, wherein (in Tanaka) the expansion connector section (8) includes a cover body (cover 13) which covers the housing recess section (10), but does not disclose wherein the housing projection section has a screw hole into which a screw that is used to attach the cover body is receivable, and wherein the screw hole is formed extending along the thickness direction.
However, Meguro discloses wherein a housing projection section (Figure 4, adjacent 3b) has a screw hole (holes accommodating screws 11) into which a screw (screws 11) that is used to attach a cover body (unit case 10) is receivable, and wherein the screw hole (holes accommodating 11) is formed extending along the thickness direction (Figures 4 and 5, vertical direction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the screws/screw holes of Meguro to the cover/housing projection section of Tanaka as modified by Bonnemoy. Doing so would have provided a removable fastener to the cover that would allow for the card reader to easily be replaced or upgraded (see Paragraph [0061] in Meguro).
Regarding claim 13, Tanaka in view of Bonnemoy teaches the information terminal according to claim 2, but does not teach wherein a bottom surface of the housing recess section is parallel with the inclined surface of the inclined section.
However, Meguro teaches an inclined section (Figures 3 and 5, section adjacent window part 15 and portion of unit case 10 adjacent 15) an expansion device (Figure 5, imaging unit 13) connected to a housing recess section (defined by attaching part 10b), wherein a bottom surface of the housing recess section (bottom surface of 10b) is parallel with an inclined surface (15 and portion of 10 adjacent 15) of the inclined section (section adjacent window part 15 and portion of unit case 10 adjacent 15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the bottom surface of the housing recess section of Tanaka as modified by Bonnemoy to be parallel with the inclined section as taught in Meguro. Doing so would have provided the board connector of Tanaka as modified by Bonnemoy with a base that would naturally orient/secure the board connector perpendicular to the inclined surface, even through extended use or under excessive force. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841